F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                             APR 12 2001
                                     TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                                Clerk

 CLAYTON BRUCE PHILLIPS,

           Petitioner - Appellant,
 vs.                                                     No. 00-1196
                                                     (D.C. No. 99-D-754)
 MICHAEL WILLIAMS, Warden and                             (D. Colo.)
 ATTORNEY GENERAL FOR THE
 STATE OF COLORADO,

           Respondents - Appellees.


                              ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges. **


       Petitioner Clayton B. Phillips, an inmate appearing pro se, seeks a

certificate of appealability (“COA”) allowing him to appeal the district court’s

order denying relief on his petition for a writ of habeas corpus, 28 U.S.C. § 2254.

Because Mr. Phillips has failed to make “a substantial showing of the denial of a


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
constitutional right” as required by 28 U.S.C. § 2253(c)(2), we deny his request

and dismiss the appeal.

      In 1991, Mr. Phillips was charged in Colorado state court with two counts

of aggravated robbery, one crime of violence count, and seven habitual offender

counts for the robbery of a fast-food sandwich shop in which $88 was stolen. The

court appointed the state public defender to represent him. R. doc. 18 at 2. Mr.

Phillips ultimately pled guilty to one count of aggravated robbery and the crime of

violence count and was sentenced to twenty-eight years in prison and five years of

mandatory parole. R. doc. 3 at 2. Mr. Phillips did not file a direct appeal but,

several years later, challenged his Colorado conviction and sentence in collateral

proceedings pursuant to Colo. Crim. P. R. 35(c) requesting that he be permitted to

withdraw his guilty plea due to ineffective assistance of counsel. His motion was

denied and that denial was affirmed on appeal. State v. Phillips, No. 96CA2023,

at 1, 9-11 (Colo. Ct. App. Aug. 28, 1997) (unpublished). Mr. Phillips filed the

instant federal habeas petition claiming his guilty plea was involuntary and

ineffective assistance of counsel. R. doc. 3. The district court found the

involuntary plea claim procedurally defaulted, denied the ineffective assistance

claim on the merits, and denied a COA. R. doc. 18 at 7, 10-11; R. doc. 23.

      Mr. Phillips raises a single issue before this court: ineffective assistance of

trial counsel. Aplt. Br. at 16. Mr. Phillips asserts that “counsel’s representation


                                         -2-
fell below an objective standard of reasonableness” and prejudiced his defense,

Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984), for two reasons.

First, counsel failed to investigate Mr. Phillips’ assertions that he had received a

large sum of money the day of the robbery and failed to interview any exculpatory

witnesses. Second, counsel erroneously instructed Mr. Phillips that if he pled

guilty he could not be extradited to another state prior to the conclusion of his

Colorado sentence. Aplt. Br. at 15.

      On federal habeas review, we must deny relief unless the state court

decision “was contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United

States,” 28 U.S.C. § 2254(d)(1), or “was based on an unreasonable determination

of the facts in light of the evidence presented in the State court proceeding,” id. §

2254(d)(2); see also Williams v. Taylor, 529 U.S. 362, 412-13 (2000). Because

the Strickland two-part test applies to guilty pleas, Mr. Phillips must show not

only that his counsel’s representation fell below an objective standard of

reasonableness, but also that “there is a reasonable probability that, but for

counsel’s errors, he would not have pleaded guilty and would have insisted on

going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985).

      The Colorado Court of Appeals held that counsel’s lack of investigation

was reasonable given that Mr. Phillips “did not indicate what the substance of


                                         -3-
‘other people’s’ testimony would have been or what information the investigation

would have revealed, other than that he had a substantial sum of money the day of

the robbery.” Phillips, No. 96CA2023, at 7-8. As for counsel’s erroneous advice,

the state court found that no promises were made to Mr. Phillips regarding

sentencing and that “defendant was subject to prosecution in the other states

before he pleaded guilty in this case. This circumstance did not change when

defendant entered his guilty plea. Thus, the plea here did not give rise to any

potentially adverse consequences that otherwise would not have existed.” Id. at

10-11. According to the state court, the “defendant failed to establish that he had

received ineffective assistance of counsel or that any alleged inadequacies of

counsel’s performance prejudiced his defense.” Id. at 9-10. This resolution does

not constitute an unreasonable application of Strickland. See Williams, 529 U.S.

at 411-12.

      We DENY Mr. Phillips’ motion to proceed in forma pauperis, DENY his

request for a COA and DISMISS this appeal.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -4-